THE COURT
was of opinion, 1. That tlie assignment did not give tlie assignees a right to maintain an action in their own names in right of the bankrupt, and that whatever may be the general principle, it must yield to tlie laws of Maryland (1704 and 1753) enacted upon that subject; 2. That there was no evidence of an express assump-sit by the defendant to the plaintiffs, and if there w'as, yet as the assignment is to be considered as totally void, there was no consideration; 3. That if the action had been in the name of the bankrupt, the assignment. being void, could not have been set up as a bar.
The plaintiffs became nonsuit.